Citation Nr: 1216237	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic neck and right trapezius disorder, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes.

2.  Entitlement to service connection for a right shoulder disability with arthritis and rotator cuff tendinitis, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes.

3.  Entitlement to service connection for a disorder of the right ulnar nerve, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes.

4.  Entitlement to service connection for right ring, middle, and index finger arthritis, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes.

5.  Entitlement to a rating in excess of 10 percent for a right fifth metacarpal fracture with degenerative changes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957 and from April 1959 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 and November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied the Veteran's claim for increased rating for a disability of the right fifth metacarpal and declined to reopen the previously denied claims for service connection for disabilities of the right upper extremity to include as secondary to the right fifth metacarpal as outlined above.  In February 2011, the Board reopened and remanded the underlying claims for further development.

In December 2010, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file.

This case was previously before the Board in February 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A Chronic neck and right trapezius disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by any service-connected disability.

2.  A right shoulder disability with arthritis and rotator cuff tendinitis was not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by any service-connected disability.

3.  A disorder of the right ulnar nerve was not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by any service-connected disability.

4.  Right ring, middle, and index finger arthritis was not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by any service-connected disability.

5.  Throughout the pendency of the appeal, the Veteran's right fifth metacarpal fracture with degenerative changes was manifested by limitation of motion of the joint with arthritis.  The fifth finger was not ankylosed, was not akin to amputation of the finger, and did not interfere with overall function of the hand.


CONCLUSIONS OF LAW

1.  A chronic neck and right trapezius disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A right shoulder disability with arthritis and rotator cuff tendinitis was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

3.  A disorder of the right ulnar nerve was not incurred in or aggravated by the Veteran's active duty military service and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  Right ring, middle, and index finger arthritis was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

5.  Throughout the pendency of the appeal, the criteria for a rating in excess of 10 percent for the Veteran's right fifth metacarpal fracture with degenerative changes have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.59, 4.69, 4.71a, Diagnostic Codes 5010, 5227, 5230 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim for an increased rating, a September 2005 letter, sent prior to the initial December 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  As relevant to the Veteran's claims of entitlement to service connection, a May 2006 letter, sent prior to the initial November 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, the May 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that, while the May 2006 letter was issued after the initial December 2005 rating decision that denied the claim for increased rating, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2006 letter was issued, the Veteran's claim was readjudicated in the November 2006 rating decision, as well as subsequent statements and supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded VA examinations in October 2005, June 2006, and in March 2011 in order to adjudicate his increased rating and service connection claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's right upper extremity disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The findings related to the severity of the Veteran's right fifth metacarpal are adequate to determine the correct rating under the appropriate rating criteria.  As such, the Board finds that the opinions proffered by the VA examiners and findings made on VA examination are sufficient to decide the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issues on appeal and elicited testimony about the etiology and severity of the Veteran's right upper extremity disorders, including how the various upper extremity disabilities were related to the service-connected right fifth metacarpal disability.  In addition, the Veterans Law Judge noted that she inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Indeed, the Veteran's representative indicated that the Veterans Law Judge had complied with Bryant and 38 C.F.R. § 3.103(c)(2) at the hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board notes that the Veteran's claims were remanded in February 2011 in order to obtain outstanding treatment and SSA records and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

The Veteran contends that his right upper neck and trapezius pain, his right shoulder arthritis and rotator cuff tendinitis, his right ulnar nerve disorder, and his arthritis of the right ring, middle, and index fingers, were incurred in service when he injured his right fifth finger or were caused or aggravated his service-connected right fifth finger disability.  Therefore, he claims that service connection is warranted for those disorders. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that in November 1957 the Veteran hit his hand on a pipe at work.  X-rays showed a fracture of the fifth metacarpal of the right hand.  On follow-up examination, movement of the fingers was good.  Codeine had helped the pain.  On further follow-up, there was no coldness or numbness of the right hand or finger.  The assessment was fracture of the hand, old, casted.  The service treatment records do not indicate any residual disorder or reported symptoms related to the other fingers of the right hand, or the right arm, shoulder, or neck.

Post-service treatment records reflect that the Veteran's left arm was amputated above the elbow in 1965 following a hunting accident.  A March 1975 VA examination is negative for any complaints related to the upper right extremity.  An X-ray of the right hand showed a slight deformity of the distal I-P joint of the 3rd finger, with slight medial deviation of the distal phalanx.

A January 1980 VA examination reflects that the Veteran reported aching in the right hand at the site of the fracture of the fifth metacarpal.  There was sometimes swelling.  Examination showed some malunion of the metacarpal, bowing, and relative shortening.  There was no abnormality of function or tenderness.  

In June 1980, the Veteran underwent surgery to straighten the fifth metacarpal.  He reported that ever since his left arm had been amputated, his right upper extremity had assumed more stress.  His little finger would become painful in the palm and over the dorsum, where the deformity was.  He had had a lot of discomfort in the right shoulder over the previous months when doing overhead work.  He was tender over the rotator cuff.  Motion was painful.  Motion of the elbow and fingers was good.  Sensation of the hand was good.  In March 1981, his private physician stated that the Veteran had tendonitis and chronic bursitis of the right shoulder.  

In July 1982, the Veteran's physician wrote that despite the surgery to correct the right little finger, the Veteran had pain over the fracture sight and a claw-like deformity of the finger.  He reported marked weakness in the hand.  These problems were "apparently causing increasing pain in the right shoulder."  He had significant right shoulder bursitis and tendonitis, with recent ankylosis.  Those shoulder symptoms were thought to be "probably related" to the original hand injury and over usage of the shoulder.  

On September 1982 VA examination, the Veteran reported that his hand would lock on him when he was holding the steering wheel of the car.  The hand would swell.  He could not work with the right hand because it would swell and ache.  The right shoulder motion showed abduction of 100 degrees and flexion to 120 degrees.  There was pain on extremes of motion.  The right hand showed no major deformity.  There was slight bowing of the right 5th metacarpal, with some slight shortening.  Grip showed some question of effort.  The diagnosis was rotator cuff tendonitis, right shoulder, residual right fifth metacarpal with bone grafts, no marked deformity.

On February 1985 VA examination, the Veteran reported that if he overused his right hand, his fingers would freeze up in whatever position they were in.  He would have to force his fingers to move with the hook of his amputated left arm.  Physical examination showed that each finger could reach the palm.  There was a deformity of the fifth finger in terms of making a fist and touching the palm.  There was better grip when the examiner's finger was inserted into the Veteran's grip from the ulnar side.  Resistance to flexion was quite good.  Sensory examination was normal to pinwheel testing.

In July 1987, the Veteran's private physician submitted a statement that the Veteran had arthritis of the right hand and shoulder that was due to his service-connected fracture of the right fifth metacarpal.

On October 1987 VA examination, the Veteran reported having pain, stiffness, and numbness in the right wrist and hand, as well as in the right shoulder and neck.  He had worked as a welder in a shipyard for 15 years but stopped due to his disabilities.  He reported that the symptoms in his wrist and shoulder began about a year and a half earlier.  There was no injury to the wrist or shoulder.  He had chronic soreness in the neck and trapezius area.  Physical examination showed some tenderness at the acromioclavicular joint and the ulnar nerve, with normal shoulder, elbow, and wrist motion.  The fingers were slightly stiff.  Intrinsic muscles were normal.  Sensation was diminished in the fourth and fifth fingers.  The diagnoses were that the Veteran had chronic right hand discomfort of uncertain etiology but perhaps relating to the ulnar nerve irritation at the elbow, chronic right wrist discomfort of uncertain etiology but that could involve some tendonitis or joint irritation, chronic right shoulder distress typical for tendinitis, neck and right trapezius strain, and transient neuromuscular dysfunction of the right hand.

Private treatment records reflect that in November 1987, the Veteran had pain and numbness in the right arm and hand.  There was a weak right hand grip and positive Tinel's sign in the right wrist.  The assessment was right carpal tunnel and either right ulnar neuropathy or C-8 radiculopathy.  An August 1985 private EMG was essentially normal but it could not be ruled out that he had mild, chronic cervical radiculopathy or shoulder/rotator cuff pathology.  Records dated from 1994 to 1997 reflect ongoing right shoulder pain and arthritis.  He had symptoms in the right ulnar nerve distribution that seemed to be consistent with cervical radiculopathy.  

A March 1999 VA examination shows arthritis of the right hand, also documented by the Veteran's private physician  in December 2002.

On January 2003 VA examination, the examiner noted that the Veteran either injured his fifth finger in service when he hit it against a pipe or in a boxing injury, but that the boxing injury theory was probable.  The Veteran reported that after his fifth finger was initially casted, he had been able to move his index, middle, and ring fingers.  Physical examination showed that his other fingers had normal range of motion.  There was a marked deformity of the middle finger. The examiner noted that in 1957, an X-ray had shown a deformity of the middle finger as due to previous fracture.  However, when reviewing the service treatment records and the claims file, the Board finds that that X-ray had instead occurred in 1975, rather than 1957, as the only X-ray demonstrating such was on 1975 VA examination, not in service.  Thus, the Board finds this statement to be a typographical error.  Moreover, the Veteran reported that he had not injured the middle finger in service.  On examination, the Veteran made a good fist. There was normal sensation of the hand.  X-rays showed arthritis in the finger joints.  The examiner concluded that the arthritis of the fingers was probably a product of osteoarthritis due to overuse of the right upper extremity.  The examiner doubted the arthritis was due to the in-service fracture of the fifth metacarpal.  Rather, the arthritis was most likely due to aging and overuse of the right hand due to the left arm amputation.

On October 2005 VA examination, the Veteran reported morning stiffness in the fingers, intermittent swelling, and a weakened grip.  Range of motion was reduced.  Physical examination showed obvious osteoarthritic changes in the hand.  There was thickening of the joints.  There was a well-healed surgical scar on the fifth metacarpal which was asymptomatic.  There was increased pain in the hand on repetitive movement of the fingers, without additional loss of motion.  He had range of motion of the joints from 0 to 90 degrees.  Grip was 5/5.  Sensation was intact.  The examiner estimated about 5 to 10 degrees of additional limitation of motion of the fingers on flare-up, especially in the middle and fifth finger.  The examiner determined that the Veteran's degenerative joint disease of the fingers was not considered due to the fracture in service, but was rather due to age and habitus.

On June 2006 VA examination, the examiner noted that he had reviewed the Veteran's entire claims file.  He had been diagnosed with widespread osteoarthritis.  The Veteran reported chronic daily, widespread joint pain.  He had loss of motion of the joints.  He had radiculopthy in the right upper extremity radiating from his neck down his shoulder to his third, fourth, and fifth digits.  He complained of chronic pain at the site where he had had surgery of the fifth metacarpal.  The scar was not tender.  Physical examination of the right neck, shoulder, elbow, wrist, and hand was conducted.  There was well-developed musculature with evidence of atrophy.  Strength was normal.  There was ulnar drift in the index, long finger, and little finger.  There was no further loss of motion in the joints due to weakness, fatigue, lack of endurance, or incoordination.  X-rays of the right upper extremities joints was accomplished, as well as EMG nerve conduction.  The impression was status post right fifth metacarpal fracture with open reduction and internal fixation with degenerative changes, and degenerative joint disease of the right shoulder, right middle, ring, index fingers with deformity, and of the cervical spine.  There was a right median nerve entrapment at the wrist.  The examiner conclude that the majority of the Veteran's right shoulder and upper extremity conditions were degenerative in nature from arthritis and also from disc disease of the cervical spine.  Thus, his right upper extremity conditions, including the shoulder, fingers, cervical spine, trapezius muscle, and ulnar nerve, were not a result of his service or service-connected right fifth metacarpal fracture.  

On March 2011 VA examination, the examiner summarized the Veteran's in-service right little finger fracture and post-service medical history in detail.  The examiner stated review of the 1987 positive nexus opinion and noted that there was no indication that, at the time, the physician had reviewed the service treatment records.  The Veteran reported pain across the fifth metacarpal region.  He had many flare-ups that made it so that he could barely use his hand.  He had cramping and weakness of the hand the examiner believed was due to his osteoarthritis rather than the fracture to the fifth metacarpal.  He described ongoing pain in his neck shoulder, elbow, and fingers.  He felt these problems had been progressive over many years.  Overall function in his right arm had deteriorated so that sometimes he could not button his shirts.  He felt he could not go back to work due to the chronic problems in his right upper extremity.  The examiner conducted physical examination of the upper extremity.  It was noted that despite the deformity of his fifth metacarpal, his little finger and ring finger could touch his palm when making a fist, though there was significant rotational deformity of the index and middle finger.  The rotational deformity was not due to the fifth metacarpal fracture and could only be explained as due to osteoarthritis.  Range of motion of the little finger was from 30 to 90 degrees of the PIP joint and 5-90 degrees of the DIP joint.  There was minimal discomfort on range of motion testing and no change in range of motion of any of the finger joints on three repetitions.  Firm palpation showed no focal tenderness.   There was decreased grip strength.  There was ulnar deviation in the DIP joints along the long and ring fingers consistent with osteoarthritis.  The examiner noted that the Veteran had pain at his fifth finger but that many patients with deformities of the fifth finger of up to 60 degrees angulation had normal function.  The examiner stated that anatomically speaking, the deformity of the fifth finger would not cause the Veteran's right upper extremity disabilities.  The Veteran's other fingers were in fact more disabled than the little finger.  The fracture of the fifth finger also would not anatomically have a relation to the diagnosed carpal tunnel syndrome.  The examiner did not find evidence of ulnar neuropathy and instead stated that the decreased sensation at the fifth finger was a common residual of surgery, and was due to local sensory nerve damage.  His age and his lack of use of his left arm was the most likely cause of his rotator cuff tendonitis and arthritis.  The examiner felt that the 1987 opinion that stated that his shoulder problems were due to his fifth finger lacked any anatomical explanation.    The examiner further found that the Veteran was not unemployable due to his right fifth metacarpal fracture but rather the combination of problems in his upper extremity, mainly the arthritis of the neck, rotator cuff tendonitis, and arthritis of the hand, as well as the amputated left arm, were the cause for his unemployability.

The Board has first considered whether service connection for arthritis of the cervical spine, arthritis of shoulder with tendinitis, a disorder of the ulnar nerve, or arthritis of the fingers, is warranted on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis at any of these joints to a degree of 10 percent within the one year following his active duty service discharge.  As such, presumptive service connection is not warranted for those disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  With regard to whether the claimed disabilities of the right upper extremity are directly related to service, the Board finds that the service treatment records are negative for any findings of a chronic disability in service.  In fact, the first indication of symptoms or disability of the right upper extremity is not until 1975, over a decade following separation from service.  In view of the lengthy period without evidence of symptoms or treatment, the Board finds that the evidence does not show a continuity of symptomatology, which weighs against the claim.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  Finally, there is no medical nexus relating the Veteran's claimed disabilities directly to his service.  In that regard, the Veteran does not specifically contend that he injured his cervical spine, right trapezius, right shoulder, right ulnar nerve, or right fingers in service, but rather states they are due to his service-connected disability of the right little finger.  Accordingly, service connection on  a direct basis is not warranted.

Next, with regard to whether his right upper extremity disabilities are due to his service-connected disability, an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the January 2003, October 2005, June 2006, and March 2011 VA opinions that found that the Veteran's arthritis of the joints of the right upper extremity, as well as his right shoulder tendinitis and neurological manifestations, were less likely related to his service-connected right fifth finger disability and more likely related to osteoarthritis due to aging and overuse of the right arm, rather than on the March 1981 and July 1987 private opinions that respectively stated that the Veteran's right shoulder tendinitis and bursitis was related to the original hand injury and that the Veteran's arthritis of the hand and shoulder were related to the right fifth metacarpal disability.  For one, as the March 2011 VA examiner pointed out, the July 1987 private opinion failed to provide any rationale to explain the conclusion reached.  In that regard, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102, See Bloom v. West, 12 Vet. App. 185 (1999) ( medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the probative value of that opinion is much lower than the VA opinions of record.  With regard to the March 1981 private record, the Board also finds that it lacks a sufficient rationale, including, as the March 2011 VA examiner pointed out, an anatomical explanation as to how a disability of the little finger had caused the disabilities of the other fingers, the nerves, the shoulders, or the cervical spine.  Moreover, at the time, the Veteran was described as having a claw-like hand and ankylosis of the shoulder.  However, those findings are inconsistent with the years of medical evidence contained in the claims file, including a VA examination completed in 1985 that showed much more normal flexion of the fingers and no indication of ankylosis of the right shoulder.  Thus, that opinion does not appear to be based upon an accurate disability picture.  Also, the physician referred to the "original hand injury" but did not further demonstrate knowledge of the in-service injury to the fifth finger, and thus, it is unclear if the physician was speaking of the Veteran's service-connected right fifth metacarpal fracture or some other disability picture.  Accordingly, in light of the incomplete rationale and questionable understanding of the service-connected disability apart from any other hand disability, the 1981 opinion cannot lend probative value to the Veteran's claim.  

On the other hand, the Board finds that the four VA opinions in this case, when read together holistically, and especially the most recent two opinions in 2006 and 2011, contain clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, all four opinions agree that the Veteran's current arthritis, muscular, and neurological issues of the right upper extremity, to include his neck, shoulder, trapezius, ulnar nerve, and fingers, were much more likely due to osteoarthritis related to aging and to the overuse of the right arm due to amputation of the left arm, rather than as related to the service-connected right fifth metacarpal disability.  The Board finds that because the four VA opinions unquestionably comport with one another, include adequate medically-based rationale, and also comport with the majority of the medical evidence in the claims file demonstrating a progression of symptoms and disabilities of the right upper extremity following amputation of the left upper extremity, they are highly probative when read together.  Moreover, the most recent examination conducted in 2011 provides a reasoned medical explanation that anatomically, the fracture of the right fifth finger would not be able to cause the disabilities claimed, but rather the little finger was not severely disabled and the conditions were instead due to other factors, including age and non-use of the left arm.  The examiner went on to explain that the Veteran had accomplished many physical feats in his life without the use of his left arm and such had overworked his right arm to the extent that he developed arthritis, tendinitis, and carpal tunnel syndrome, amongst other conditions in the right upper extremity in a progressive style.  The Board finds this explanation to be persuasive for the reasons stated above and, and when weighing the evidence, determines that there is no other probative opinion to the contrary.  Accordingly, service connection for disabilities of the cervical spine, right shoulder, trapezius, right ulnar nerve, and fingers of the right hand, is not warranted on a direct or secondary basis.

The Board notes that the Veteran has contended on his own behalf that his current conditions of the right upper extremity on appeal are related to his military service or a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's conditions and disabilities of the right upper extremity currently on appeal and any instance of his military service or a service-connected disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service pain and symptoms and his current manifestations of right shoulder and neck pain, neurological pain, and pain in the fingers, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his service or his service-connected right fifth finger disability and the claimed conditions of the right upper extremity.  By contrast, the four VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service complaints as well as the current nature of his right upper extremity disabilities.  Therefore, the Board accords greater probative weight to the four VA opinions. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical and trapezius disorder, right shoulder arthritis and rotator cuff tendinitis, right ulnar nerve pain, or a disability of the fingers.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran is currently in receipt of a 10 percent disability rating for his service-connected fracture of the right fifth metacarpal under Diagnostic Code 5010-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5010 pertains to degenerative arthritis.  DC 5227 pertains to ankylosis of the little finger.  The Board finds that DC 5230, which pertains to limitation of motion of the ring or little finger is also applicable.  

Under both DC 5227 and 5230, a compensable rating is not warranted for any degree of limitation of motion of the fifth metacarpal.  Thus, a higher rating is not available for the Veteran.  However, a note that accompanies DC 5227 directs that the Board should also consider whether an evaluation as amputation would be warranted or whether an additional evaluation would be warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  However, the Board finds that a rating higher than 10 percent is not warranted based upon that criteria.  Specifically, throughout the pendency of the appeal, all three VA examinations, spanning the period from 2005 to 2011, as well as the VA and private treatment records, are negative for any finding that the service-connected little finger disability has caused any additional limitation of motion of the other digits or interfered with the overall function of the hand.  Rather, the evidence, as described above, demonstrates that the Veteran's arthritis and limitation of the other fingers and of the hand are due to other factors, including aging and overuse of the right upper extremity.  Moreover, the right little finger did not appear to be greatly disabled.  There was evidence of more normal grip, muscle strength, and flexion of the fingers than the Veteran reported.  Accordingly, the Board finds that a rating higher than 10 percent is not warranted at any time during the pendency of the appeal.  In fact, the 10 percent rating takes into account the affects of the arthritic little finger joint.  The Board also finds that a separate rating for the sensory disturbance at the scar of the little finger is not warranted because the Veteran is already in receipt of a separate 10 percent rating for a painful scar of the fifth little finger pursuant to the criteria that contemplates scarring.  38 C.F.R. § 4.118, DC 7804 (2008). 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that a higher rating is not warranted under the criteria pertaining to the ring or little finger even with limitation of motion.  Even so, the Board finds that higher or separate ratings for limitation of motion of the other digits is not warranted even on flare-up or with limitation of motion on repetitive testing because, as described above, the medical evidence does not show that any additional limitation of function was due to the service-connected disability. 

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that his service-connected right fifth metacarpal alone has caused him to be unemployable.  Rather, he has stated that his many upper right extremity disorders and manifestations, along with the amputated left arm, have caused his unemployability.  Moreover, on 2011 VA examination, the examiner found that the service-connected finger disability alone did not preclude employment.  Therefore, the Board finds that the Veteran's service-connected fracture of the right fifth metacarpal does not render him unemployable. 

Insofar as the Veteran's fracture of the right fifth metacarpal interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's fracture of the right fifth metacarpal may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fracture of the right fifth metacarpal with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's fracture of the right fifth metacarpal may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's fracture of the right fifth metacarpal has warranted no higher than a 10 percent rating. 





	(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic neck and right trapezius disorder, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes, is denied.

Service connection for a right shoulder disability with arthritis and rotator cuff tendinitis, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes, is denied.

Service connection for a disorder of the right ulnar nerve, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes, is denied.

Service connection for right ring, middle, and index finger arthritis, to include as secondary to the service-connected right fifth metacarpal fracture with degenerative changes, is denied.

A rating in excess of 10 percent for a right fifth metacarpal fracture with degenerative changes is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


